Case 2:12-cv-02059-JCZ-MBN Document 1983 Filed 01/09/19 Page 1of3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

DIANNE SANCHEZ, et al. CIVIL ACTION

NO. 12-2059 C/W

VERSUS 12-2246, 12-2354, 12-2363, 12-2611,
13-4952, 13-5016, 13-5045, 13-5227, 13-
5804, 13-5563, 13-5549, 13-7793

TEXAS BRINE COMPANY, LLC, et al. SECTION "A"(5)
This pleading relates to: JUDGE ZAINEY
ALL CASES.

MAGISTRATE JUDGE NORTH

FOURTH AMENDED AND SUPPLEMENTAL CLASS ACTION COMPLAINT

Putative Class Plaintiffs hereby amend and supplement their First Amended and
Supplemental Complaint [Doc. 416], their Second Amended and Supplemental Complaint [Doc.
790] and their Third Amended and Supplemental Complaint [Doc. 791], as follows:

I.
By adding the following as Paragraphs 70 and 71:
70.

St. Paul Fire & Marine Insurance Company (“St. Paul”) is a foreign insurance company
authorized to do business in Louisiana and has designated the Louisiana Secretary of State, 8585
Archives Ave., Baton Rouge, LA 70809, as its agent for service of process. St. Paul issued various
liability policies naming Texas Brine as an insured including, but not limited to, (1) No. ZUP-
14P65996-12-NF with a policy period of March 1, 2012 to March 1, 2013 (the “St. Paul Excess
Policy”). St. Paul is an excess insurer. Upon information and belief, the coverage underlying St.

Paul’s coverage has been exhausted.

 

 
Case 2:12-cv-02059-JCZ-MBN Document 1983 Filed 01/09/19 Page 2 of 3

71.
Plaintiffs reiterate all the allegations contained in the Third Amended and Supplemental
Class Action Complaint, the Second Amended and Supplemental Class Action Complaint, the
First Amended and Supplemental Class Action Complaint and the original Class Action
Complaint.
PRAYER FOR RELIEF
WHEREFORE, Plaintiffs and the Class Members demand judgment against Defendants,
jointly, severally and in-solido, providing the following relief:
1. Civil penalties in the maximum amount allowed by law for each day and each
violation;
2. Economic and compensatory damages in amounts to be determined at trial;
3. Remediation of Land;
4. Pre-judgment and post-judgment interest at the maximum rate allowed by law;
5. Attorney’s fees and expenses;
6. Past and future medical monitoring;
7.  Injunctive relief enjoining the Defendants’ unlawful activities and ongoing discharges
Prohibited Contaminants;

8. Class Certification, and

9. Such other and further relief available and any relief the Court deems just and appropriate.
Case 2:12-cv-02059-JCZ-MBN Document 1983 Filed 01/09/19 Page 3 of 3

Respectfully submitted,
By: /s/ Lawrence J. Centola, II

LAWRENCE J. CENTOLA, II (#27402)
MARTZELL& BICKFORD

338 Lafayette Street

New Orleans, Louisiana 70130

CALVIN C. FAYARD, Jr.
Fayard & Honeycutt

519 Florida Ave, SW
Denham Springs, LA 70726

MATTHEW B. MORELAND

Becnel Law Firm, LLC

106 W. Seventh St.

Reserve, LA 70084

RICHARD PERQUE

Law Offices of Richard Perque, LLC

700 Camp St.
New Orleans, LA 70130

CERTIFICATE OF SERVICE
I hereby certify that on October 2, 2018, I electronically filed the foregoing pleading with
the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to all

CM/ECF participants.

/s/ Lawrence J. Centola, III

 
